Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 12, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Amendments
           Applicant's amendments, filed 12/13/2021 are acknowledged. 
	Claims 1 and 12 are amended.
	Claims 7-11 are cancelled.
	Claims 1-6, 12-13 are pending.
Claims 1-6, 12-13 are under examination. 


Priority
	This application is a National Stage of International Application No. PCT/JP2016/085882 filed December 2, 2016, claiming priority based on Japanese Patent Application No. JP2015-236442 filed December 3, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	While a certified copy of the foreign patent application JP2015-236442 is provided with the instant application, a certified English translation of said foreign patent application has not been provided. 
	The publication of International Application No. PCT/JP2016/085882, WO 2017094879 A1, is not written in the English language. A certified English translation of said international patent application has not been provided.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 has been considered.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the phrase “ex vivo culture/proliferation step”. It is not clear what the phrase “ex vivo culture/proliferation step” means, especially regarding the use of the forward slash “/” in the phrase. For example, it is unclear if “ex vivo culture/proliferation step” is equivalent to “ex vivo culture step or proliferation step”, or equivalent to “ex vivo culture step and proliferation step”, or whether the phrase has some other meaning not provided in the claims. For these reasons, the phrase “ex vivo culture/proliferation step” renders the claim indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-6, and 13 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 1-6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drafted in such a way as to render the subject matter Applicant is attempting to claim unclear and indefinite. Claims 1 and 12 recite method comprising a step of “culturing a heterogeneous cell population containing a mesenchymal stem cell in the presence of a fibronectin fragment and thereby selectively proliferating the mesenchymal stem cell, wherein the heterogeneous cell population is a stromal vascular fraction from adipose tissue, and the stromal vascular fraction is obtained by subjecting an adipose tissue taken from a human to enzymatic treatment to obtain a cell population and then centrifuging the cell population to separate a sedimentary stromal vascular fraction, without an ex vivo culture/proliferation step”. That is, claims recite an active method step of “culturing” a stromal vascular fraction that results in “proliferating” a mesenchymal stem cell contained within the stromal vascular fraction, but the claims further recite that the method is performed “without an ex vivo culture/proliferation step”. The recitation is plainly contradictory. Either the method comprises a cell culture that results in proliferation, or it does not. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-6, and 13 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okura et al. “Therapeutic potential of human adipose tissue-derived multi-lineage progenitor cells in liver fibrosis” Biochemical and Biophysical Research Communications 456 (2015) 860–865 (first published 6 December 2014).
This rejection is reiterated under the same grounds of rejection set forth in the previous Office action mailed 10/13/2021. A response to Applicant’s traversal follows this reiterated rejection.
The instant specification discloses that RetroNectin is a fibronectin fragment having both the cell adhesion domain and the heparin-binding domain (paragraph [0034]). Okura discloses a method of producing a mesenchymal stem cell comprising culturing human adipose tissue-derived multi-lineage progenitor cells (hADMPCs) on retronectin (RN)-coated dishes (see Section 2.2). The hADMPCs were obtained from adipose tissue samples from human subjects (Section 2.1) and, after the culturing step, the expanded cell population demonstrated mesenchymal stem cell properties (Section 3.1, “they stained positively for several surface markers characteristic of mesenchymal stem cells” and “These results confirmed the tri-lineage differentiation potential of hADMPCs and the mesenchymal stem cell properties of hADMPCs.”). 
The claims further recite that the “heterogeneous cell population” is a stromal vascular fraction from adipose tissue. Okura obtained the human adipose tissue-derived multi-lineage progenitor cells (hADMPCs) from enzymatically-digested adipose tissue (see Section 2.2). The specification of the instant application discloses that enzymatically-digested adipose tissue contains two major cell populations, a SVF cell population and a cell population of mature adipocytes, wherein the SVF cell population is the heterogeneous cell population containing MSCs. See paragraph [0027] of the instant specification. Accordingly, enzymatically-digested adipose tissue of Okura comprises the stromal vascular fraction from adipose tissue, as evidenced by Applicant’s own disclosure. Okura cultures this SVF cell population on retronectin (RN)-coated dishes (see Section 2.2). Accordingly, Okura discloses wherein the “heterogeneous cell population” containing MSCs is a stromal vascular fraction from adipose tissue.
In section 2.2, Okura discloses that the stromal vascular fraction is obtained by subjecting an adipose tissue taken from a human to enzymatic treatment to obtain a cell population (“adipose tissue was minced and then digested … with Liberase”) and then centrifuging the cell population to separate a sedimentary stromal vascular fraction (“Digests were filtered … and centrifuged at 800×g for 10 min”).
With respect to the limitation that the method is performed “without an ex vivo culture/proliferation step”, this recitation plainly contradicts the first part of the claim reciting a step of “culturing” a stromal vascular fraction that results in “proliferating” a mesenchymal stem cell. Either the method comprises a cell culture that achieves proliferation, or it does not. Okura discloses a cell culture on retronectin (RN)-coated dishes that achieves proliferation. See section 2.2. Moreover, to the extent that the limitation “without an ex vivo culture/proliferation step” may be interpreted as applying only to the process steps of “subjecting … to enzymatic treatment … and then centrifuging … stromal vascular fraction”, Okura does not disclose an ex vivo culturing or proliferation step within or between the enzymatic treatment and centrifugation steps. See section 2.2. Accordingly, by this interpretation of the claims, Okura teaches “without an ex vivo culture/proliferation step”. 
Regarding claim 3, Okura cultures the cell population on retronectin (RN)-coated dishes. Therefore, Okura discloses a step of culturing the cell population in contact with a solid phase coated with the fibronectin fragment (retronectin) under the broadest reasonable interpretation.
Regarding claim 6, Okura discloses wherein the cell population is derived from a human (Section 2.1).
Regarding claims 12-13, Okura further discloses a step of differentiating the mesenchymal stem cell. For example, Okura induces osteogenic differentiation by culturing the cells in DMEM containing 10 nM dexamethasone, 50 mg/dl ascorbic acid 2-phosphate, 10 mM b-glycerophosphate (Sigma), and 10% FBS. See Section 2.4. The medium containing 10 nM dexamethasone, 50 mg/dl ascorbic acid 2-phosphate, 10 mM b-glycerophosphate (Sigma), and 10% FBS reads on “a medium containing a differentiation inducer” under the broadest reasonable interpretation.

Response to arguments: Applicant’s remarks filed 12/13/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that cell population of the present application and that of Okura were prepared “quite differently”, and therefore the cell populations themselves are “quite different”. See pages 5-6 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the claims merely recite a product-by-process limitation of “the stromal vascular fraction is obtained by subjecting an adipose tissue taken from a human to enzymatic treatment to obtain a cell population and then centrifuging the cell population to separate a sedimentary stromal vascular fraction”. As explained in the rejection above, these product-by-process limitations are found Okura. In section 2.2, Okura discloses that the stromal vascular fraction is obtained by subjecting an adipose tissue taken from a human to enzymatic treatment to obtain a cell population (“adipose tissue was minced and then digested … with Liberase”) and then centrifuging the cell population to separate a sedimentary stromal vascular fraction (“Digests were filtered … and centrifuged at 800×g for 10 min”). With respect to the limitation that the method is performed “without an ex vivo culture/proliferation step”, this recitation plainly contradicts the first part of the claim reciting a step of “culturing” that results in “proliferating” a mesenchymal stem cell. Either the method comprising a cell culture that achieves proliferation, or it does not. Okura discloses a cell culture on retronectin (RN)-coated dishes that achieves proliferation, as recited in the first part of the claim. See section 2.2. Applicant provides no evidence that the stromal vascular fraction as claimed comprises a cell population that is “quite different” from the cell population in the stromal vascular fraction of Okura.
Applicant further argues that Okura does not teach a heterogenous cell population where the cell population is a stromal vascular fraction. See pages 5-6, joining paragraph of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as explained in the rejection, Okura does teach a heterogenous cell population where the cell population is a stromal vascular fraction. This finding is supported by Applicant’s own disclosure. Paragraph [0027] of the instant specification discloses that enzymatically-digested adipose tissue contains two major cell populations, a SVF cell population and a cell population of mature adipocytes, wherein the SVF cell population is the heterogeneous cell population containing MSCs. Okura discloses that the cell population is obtained from enzymatically-digested adipose tissue. Accordingly, the enzymatically-digested adipose tissue of Okura comprises a stromal vascular fraction, as evidenced by Applicant’s own disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. “Therapeutic potential of human adipose tissue-derived multi-lineage progenitor cells in liver fibrosis” Biochemical and Biophysical Research Communications 456 (2015) 860–865 (first published 6 December 2014), as applied to claims 1-3, 6, 12-13 above; in view of Salvade et al. “Characterization of Platelet Lysate Cultured Mesenchymal Stromal Cells and Their Potential Use in Tissue-Engineered Osteogenic Devices for the Treatment of Bone Defects” TISSUE ENGINEERING: Part C Volume 16, Number 2, 2010, pages 201-214.
This rejection is reiterated under the same grounds of rejection set forth in the previous Office action mailed 10/13/2021. Applicant’s traversal is under the same grounds of traversal as the rejection of claims 1-3, 6, 12-13, which has been addressed above.
Regarding claims 4-5, Okura uses a medium comprising 5% fetal bovine serum (FBS) (Section 2.2, “The resulting suspended cells were replated on retronectin (RN)-coated dishes (Takara, Kyoto, Japan) in … 5% FBS”), as opposed to xeno-free, serum-free medium. However, prior to the effective filing date of the instantly claimed method, Salvade is considered relevant prior art for teaching a method of producing a mesenchymal stromal cell (MSC) (i.e. a mesenchymal stem cell) comprising a step of culturing a cell population containing a MSC in the presence of RetroNectin (ABSTRACT, “Scaffolds were precoated with retronectin before MSC seeding. MSC adhesion, distribution, and proliferation were demonstrated”). Salvade further discloses culturing the MSCs in platelet lysate (PL) medium (i.e. xeno-free, serum-free medium) (ABSTRACT, “seeding platelet lysate (PL)–cultured MSCs onto an hydroxyapatite clinical-grade scaffold. … MSC expansions were performed comparing fetal bovine serum 10% and PL 5%.”; page 203, col. 2, third full paragraph, “The cubes [scaffolds] were placed in a suspension of cells [MSCs] … scaffolds were cultured with the PL medium for 2 to 4 weeks at 378C and 5% CO2.”; see also page 202, col. 2, fourth and fifth full paragraph, “The FBS [fetal bovine serum] medium consisted of low-glucose Dulbecco’s modified Eagle’s medium (LiStarFish; GMP-grade) supplemented with 10% of a selected batch of FBS (Hyclone, Logan, UT) and with 2mM L-glutamine (LiStarFish; GMPgrade). … PL medium consisted of an identical medium, but with 5% freshly thawed PL instead of 10% FBS.”). Salvade teaches that platelet lysate (PL) medium, as opposed to fetal bovine serum (FBS), is a “clinical-grade medium facilitating the translation into clinical practice” and is known to accelerate MSC expansion thereby “reducing the duration of ex vivo manipulation” (page 202, second paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute medium comprising fetal bovine serum (FBS), as taught by Okura, with platelet lysate (PL) medium (i.e. xeno-free, serum-free medium), as taught by Salvade, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Salvade teaches that platelet lysate (PL) medium, as opposed to fetal bovine serum (FBS), is a “clinical-grade medium facilitating the translation into clinical practice” and is known to accelerate MSC expansion thereby “reducing the duration of ex vivo manipulation” (page 202, second paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633